Citation Nr: 0909526	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether Department of Veterans Affairs (VA) disability 
compensation benefits were correctly terminated effective 
December 27, 2001 due to "fugitive felon" status.  

2.  Whether an overpayment of $6,196.80 in VA disability 
compensation benefits due to "fugitive felon" status was 
properly created. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  He was awarded a Combat Infantryman's Badge, Purple 
Heart, Vietnam Service Medal, and Vietnam Campaign Medal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from determinations dated in June 2003, September 
2003, and November 2003 of the Regional Office (RO) in Los 
Angeles, California, which terminated the Veteran's VA 
disability compensation benefit payments based on his status 
as a fugitive felon.  The Veteran's benefits were terminated 
effective December 27, 2001.  He was notified in September 
2003 that the overpayment indebtedness was $4,258.80.  In 
November 2003, the overpayment indebtedness was re-calculated 
and the RO determined that the amount of the indebtedness was 
$6,196.80.  This matter was subsequently transferred to the 
RO in Albuquerque, New Mexico.  

The Board notes that in September 2004, the Veteran requested 
a hearing before the Board.  A hearing was scheduled in 
September 2005 and the Veteran failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).  

In September 2007, the Board remanded the matter on appeal 
for additional development.  


FINDINGS OF FACT

1.  In May 1970, service connection was granted for a gunshot 
wound to the left tibia with neuropathy of the left peroneal 
nerve and left foot drop, muscle group XI, and a 30 percent 
disability rating was assigned from January 17, 1970.  

2.  On June 8, 1992, the Veteran pled nolo contendere in a 
Superior Court in the State of California for a felony charge 
of possession of a dangerous drug and a hearing was set for 
July 7, 1992 for sentencing.    

3.  On July 7, 1992, a State of California felony bench 
warrant was issued against the Veteran based upon his failure 
to appear in Superior Court for sentencing.  In February 
1999, the warrant was extended to February 5, 2005 and in 
February 2005, the warrant was extended to July 7, 2011.  

4.  On December 27, 2001, VA law was changed to prohibit the 
award of VA benefits to fugitive felons.

5.  The Veteran is a fugitive felon because he fled the State 
of California to avoid confinement after conviction for a 
felony offense.   

6.  In June 2003, the RO obtained information from law 
enforcement authorities that the Veteran was a fugitive 
felon.  Based upon this information, the RO directed a letter 
to the Veteran that proposed to terminate his compensation 
award as of December 27, 2001.  

7.  In November 2003, the Veteran's disability compensation 
benefits were terminated effective from December 27, 2001, 
based on his status as a fugitive felon.  This action created 
an overpayment of $6,196.80.  


CONCLUSIONS OF LAW

1.  VA compensation benefits for the Veteran are prohibited 
as a matter of law effective December 27, 2001 by reason of 
an outstanding fugitive felon warrant.  38 U.S.C.A. §§ 501, 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2008). 

2.  The overpayment of VA compensation benefits in the amount 
of $6,196.80 was properly created.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether VA compensation benefits were correctly 
terminated effective December 27, 2001 due to "fugitive 
felon" status.  

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n) (2008), 
provides that compensation is not payable on behalf of a 
veteran for any period during which he or she is a fugitive 
felon.  Compensation or dependency and indemnity compensation 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.  For purposes of this section, the term 
fugitive felon means a person who is a fugitive by reason of: 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or violating a condition of probation 
or parole imposed for commission of a felony under the 
Federal or State law.  For purposes of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.  For purposes of this 
section, the term dependent means a spouse, surviving spouse, 
child, or dependent parent of a veteran.  
38 C.F.R. § 3.665(n) (2008).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002.  It was noted 
that Public Law No. 104-193 was designed to cut off the means 
of support that allows fugitive felons to continue to flee.  
Id.  The Social Security Administration's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Analysis

The Veteran asserts that the warrant in California, which has 
led to the overpayment indebtedness in question, was 
dismissed.  See the Veteran's September 2004 statement.  He 
asserts that he was arrested in California in 1991 and that 
he was later arrested in Texas. He stated that in order for 
the Texas authorities to release him in 30 days, the State of 
California had to dismiss the charges against him.  The 
Veteran stated that he would have stopped his compensation 
benefits had he known about the fugitive felon law.  See the 
Veteran's October 2003 statement.  

Review of the record shows that on June 8, 1992, in a 
Superior Court in the State of California, the Veteran pled 
nolo contendere for a felony charge of possession of a 
dangerous drug and a hearing was set for July 7, 1992 for 
sentencing.  The Veteran was in custody on that date.  On 
July 7, 1992, the Veteran failed to appear for the sentencing 
hearing.  A felony bench warrant was issued against the 
Veteran based upon his failure to appear in Court for 
sentencing.  In February 1999, the warrant was extended to 
February 5, 2005 and in February 2005, the warrant was 
extended to July 7, 2011.  See the certified copy of the 
Register of Action by the Superior Court, State of 
California, County of Kern dated in May 2008.  There is no 
competent evidence of record that the warrant was dismissed.  

The Veteran is currently a fugitive felon since the bench 
warrant has not expired.  The Board finds that the veteran 
has actual knowledge of the warrant and his fugitive felon 
status.  The evidence of record shows that the Veteran was in 
Superior Court when he was convicted of a felony in June 
1992; he entered nolo contendere plea.  The date of the 
sentencing hearing was set at the June 1992 court appearance.  
The warrant was issued after the Veteran failed to appear at 
the sentencing hearing.  The Veteran's own statements show 
that he was aware of the warrant issued by the Superior Court 
in California, although the Veteran asserted that he believed 
the warrant had been dismissed.  See the September 2004 
statement by the Veteran.  This is sufficient evidence to 
show that the Veteran fled the State of California to avoid 
confinement after conviction, and is in fugitive felon status 
as defined by 38 C.F.R. § 3.665(n).    

On December 27, 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.  The evidence of record 
shows that since July 7, 1992, the Veteran is a fugitive 
felon as defined by 38 C.F.R. § 3.665(n)(2).  With certain 
exceptions not applicable here, he is not, by law, entitled 
to receive compensation benefits for the time period that he 
is a fugitive felon.  The evidence is uncontroverted that a 
felony bench warrant was issued on July 7, 1992, and that the 
Veteran met the definition of a felony fugitive as of that 
date until the present time since the bench warrant has not 
yet expired, including at the time of the pertinent change in 
the law on December 27, 2001.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
Veteran is not entitled to receive payment of disability 
compensation benefits while he is a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

II.  Whether an overpayment of $6,196.80 in VA disability 
compensation benefits due to "fugitive felon" status was 
properly created. 

The Board must determine if the Veteran's debt due to 
overpayment of compensation benefits was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  For an 
improper creation of the overpayment, there would have to be 
evidence that the Veteran was legally entitled to VA 
compensation benefits at the 30 percent disability rate while 
he was a fugitive felon from December 27, 2001 to August 31, 
2003.  

38 U.S.C.A. § 5313B, enacted by Public Law 107-103, § 
505(a)(1) on December 27, 2001 (and effective from that date) 
specifically prohibits the payment of Chapter 11 compensation 
benefits for any period during which a veteran is a fugitive 
felon.  As discussed above, there is sufficient evidence to 
establish that the Veteran has been a fugitive felon for the 
time period of December 27, 2001 to present.  Thus, under 
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665, the Veteran is not 
legally entitled to compensation benefits from December 27, 
2001 to present.  Review of the record shows that in June 
2003, the RO obtained information from law enforcement 
authorities that the Veteran was a fugitive felon.  Based 
upon this information, the RO directed a letter to the 
Veteran that proposed to terminate the Veteran's compensation 
award as of July 7, 2002, the date the RO mistakenly believed 
the Veteran's warrant was issued.  The RO initially 
calculated the overpayment indebtedness to be $4,258.80.  In 
November 2003, the RO notified the Veteran that since the 
Veteran's warrant was issued on July 7, 1992, they proposed 
to terminate the Veteran's compensation award from December 
27, 2001, the effective date of the law.  This action created 
an overpayment of $6,196.80.  

The Board finds that the overpayment in the amount of 
$6,196.80 was properly calculated.  VA audits have determined 
the amount that the Veteran was paid in disability 
compensation benefits during the period in question, December 
27, 2001 to August 31, 2003, was $6,196.80.  The audit dated 
in October 2008 shows that from December 27, 2001 to August 
31, 2003, the Veteran was paid $40.80 (VA compensation 
benefits for the time period from December 27, 2001 to 
December 31, 2001 paid at the rate of $306.00 a month); 
$3,366.00 (VA compensation benefits paid for the time period 
of January 1, 2002 to November 30, 2002 paid at the rate of 
$306.00 a month); and $2,790.00 (VA compensation benefits 
paid for the time period of December 1, 2002 to August 31, 
2003 paid at the rate of $310.00 a month).  The sum of these 
amounts is $6,196.80.  There is no evidence that the original 
calculated overpayment and debt in that amount is incorrect.

The Veteran argues that the overpayment indebtedness is not 
valid because he was not aware of 38 U.S.C.A. § 5313B and 38 
C.F.R. § 3.665(n)(2) effective December 27, 2001 and if he 
had been aware of the law and regulations, he would have 
asked VA to terminate his compensation payments and the 
overpayment indebtedness would not have been created.  In 
Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court of 
Appeals for Veterans Claims held that persons dealing with 
the Government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-
57 (1998).  Thus, even if the Veteran may have been ignorant 
of 38 U.S.C.A. § 5313B and 38 C.F.R. § 3.665(n)(2), he was 
necessarily charged with knowledge of the regulation.  

Moreover, the evidence does not show that the VA was in any 
way responsible for the erroneous payment of excess benefits 
in violation of 38 U.S.C.A. § 5313B and 38 C.F.R. § 
3.665(n)(2) while the Veteran was a fugitive felon.  There is 
simply no indication in the record that the VA knew or should 
have known that the Veteran was a fugitive felon during the 
period in question until the RO was so informed by law 
enforcement officials in June 2003.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence supports the finding that the 
Veteran was paid excessive VA compensation benefits from 
December 27, 2001 to August 31, 2003 because during this time 
period, the Veteran was a fugitive felon.  The overpayment of 
compensation benefits resulted in a validly created 
overpayment indebtedness in the amount of $6,196.00.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).  

III.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable to cases involving overpayment of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  The 
Veteran has been apprised of the evidence and information 
that are critical to the issues at hand, as well as the law 
of the case.  Further, the Veteran has had a fair opportunity 
to present evidence and arguments with respect to his appeal.  
The Veteran would not be prejudiced by a decision on the 
appeal at this time.


ORDER

Termination of compensation benefits effective from December 
27, 2001 to August 31, 2003 by reason of the Veteran's 
fugitive felon status was proper.  In this regard, the appeal 
is denied.

The overpayment of VA disability compensation benefits was 
validly created in the amount of $6,196.80.  In this regard, 
the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


